                                                      Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 1 of 18 PageID #: 896




' ••   •   .   •                                                                                                                                       t


                      •                                                                                                                            0

                                                             Kanawha County
                                                OFFICE OF THE PROSECUTING ATTORNEY
                                                           301 Virginia Street East
                                                                      Charleston, WV 25301
                                                                         (304) 357-0300
                                                                       FAX (304) 357-0342

                   CHARLES T. MILLER                                                                                             •
                   Prosecuting Attorney

                                                                          December 8, 2020

                          Mr. W. Jesse Forbes, Esq.
                          Forbes Law Offices, PLLC .
                          1118 Kanawha Blvd., East
                          Charleston, WV 25301
                                                                                                                                                                  •

                                          Re:            West Virginia v. William Means
                                                   State of
                                                   Case No. 20-F-277 and 20-M-104

                          Dear Mr. Forbes;

                                  After reviewing the file in this case, the Office of the Prosecuting Attorney is prepared to
                                                                                                                             •                             ••
                                                                                                                                                           j
                          make your client, William Means, the following plea offer, which supersedes the prior plea offer
                                                                                                                                                           •

                          extended by the State:

                                  I.      The Defendant will enter a plea of guilty to the felony crime of FLEEING WITH                                    I
                          RECKLESS INDIFFERENCE, West Virginia Code                             $ 61-5-17(f, as charged in Count Four of
                                                                                                                                                           i•
                                                                                                                                                           ••'.
                                                                                                                                                                      •
                          Felony Indictment Number 20-F-277. The maximum penalty                               to   which the Defendant will be                       •

                                                                                                                                                            '
                          exposed by virtue of his guilty plea is a fine of not less than $1,000 nor more than $2,000 and                                   .'
                                                                                                                                                            •
                                                                                                                                                            '+
                                                                                                                                                            I.
                          imprisonment in a state correctional facility for not less than one (I) nor more than five (5) years.                            It
                                                                                                                                                            '
                                 2.       The Defendant will enter a plea of guilty to the misdemeanor crime of DRIVING
                                                                                                                                                           I
                                                                                                                                                           t
                                                                                                                                                            •
                                                                                                                                                            •
                          WHILE LICENSE REVOKED FOR DRIVING UNDER THE INFLUENCE, West Virginia Code                                                        '
                                                                                                                                                           ''•
                          $ 17B-4-3(b), as charged in Count Three of Misdemeanor Indictment Number 20-M-104. The                                           t
                                                                                                                                                            '
                                                                                                                                                            f




                          maximum penalty to which the Defendant will be exposed by virtue of his guilty plea is                                           I'
                                                                                                                                                           I
                                                                                                                                                           I'
                                                                                                                                                            •

                                                                                                                                     Page 1 of 3            'I
               •                                                                                                                                            •
                                                                                                                                                            I

                                                            ,                                                                                              A
                                   Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 2 of 18 PageID #: 897



•   •

         '


        confinement in jail for a period of not less than thirty (30) days nor more than six (6) months and

        a fine of not less than $100 nor more than $500

                 3.    In exchange for said pleas of guilty, the State will recommend that the Defendant

        receive the alternative sentence of probation. The Defendant understands that sentencing is in the

        sole discretion of the Court and the Court is not bound to adopt any recommendation made by the

        State.

                 4.    Further, in exchange for the aforesaid pleas of guilty, the State will move to dismiss

        all remaining counts of Indictment Nos. 20-F-277 and 20-M-104.

                 5.    The State of West Virginia retains the right to respond to any questions raised by

        the Court and to correct any inaccuracies or inadequacies in the pre-sentence report.

                 6.    Should the Defendant fail to appear for imposition of sentence, or otherwise, during

        further proceedings in this action as required by the Court without just cause or excuse, the same
                                                                                                                                         •   '
                                                                                                                                             •

        will constitute a breach of this agreement and, upon motion of the State, this agreement will be                            !
        vacated, and any charges dismissed, waived, or reduced pursuant to this plea agreement will be                              '
        reinstated without necessity of the presence of the Defendant or re-indictment of or notice to the
                                                                                                                                    I
                                                                                                                                    I
        Defendant, and the parties will be returned to their original positions prior to the Defendant's entry

        of a plea.

                 7.    It is expressly understood that should the within plea or sentence to be imposed
                                                                                                                                  I•
                                                                                                                                  '
        upon the Defendant be vacated, set aside or overtured by any State or Federal Court, the parties                          ''
                                                                                                                                  '••'
                                                                                                                                     I
        will be returned to their original positions, and the State will be free to proceed on the original

        charges. It is expressly understood that it is a violation of this plea agreement if Defendant
                                                                                                                                   I
        commits a crime after a plea is entered but prior to sentencing. Further, that should either the State
                                                                                                                                  Il
        or the Defendant violate or fail to fully comply with any provisions of this agreement, the within



                                                                                                                Page 2 of 3



                                                                                                                              •
                                   Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 3 of 18 PageID #: 898



• ••

       '
                                                                                                                                     •




        pleas, conviction and sentence shall be vacated and set aside by the Court upon the motion of the

        offended party, whether the State or the Defendant, and the parties will be returned to their original                       •

        positions before the entry of these pleas, and any charges dismissed as a result of this plea

        agreement will   be will be reinstated.

               8.        The Defendant hereby acknowledges that he has been informed that though this

        agreement is binding upon the State and the Defendant, the same may be rejected by the Court at

        any time prior to final irposition of sentence.

               9.      The Defendant hereby agrees to make any restitution to the victims that resulted

       from the actions that initiated this case

               10.     This plea agreement constitutes the entire plea agreement between the parties, and

       it is expressly acknowledged that no other agreement or agreements other than those appearing on

       the face of this plea agreement exist.

               I1.     This offer of a plea agreement will remain valid and open to the Defendant until

       2:00 P.M. on December 9, 2020.

                                                                          Sincerely,

                                                                          CHARLES T. MILLER
                                                                          Prosecuting Attorney                                   •
                                                    By:
                                                                                                7.                               l
                                                                                                                                 •
                                                                            ONATHAN M. CALHOUN
                                                                          Assistant Prosecuting Attorney



       William Means                                                                 Date



       W. Jesse Forbes, Esq.
                                                                                        la/%2
                                                                                     Date
       Counsel for the Defendant



                                                                                                                Page3 of 3


                                                                                                                             •
                                                                                                                             •
                                                                                                                             •
                                                                                                                             •
                                                                                                                                           '.
                                   Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 4 of 18 PageID #: 899




    '
                                       re; 04M44724&x.¢am              f:   $204 2$8-2872                   Peg. tat 1$   12/1420 1.14AM

          '
f




                                                                                                                                                                      I
                     IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA


              STATE OF WEST VIRGINIA


                                                               Case No, 20-F-277 Count Four:
                                                                        20-M-104 Coant Three
                                                               (Judge Louis H. Bloom)

              WILLIAM ALLEN MEANS

                         DEFENDANT'S STATEMENT IN SUPPORT OE GUILTY PLEAS

                    1.    Whut is your full name?

                          llioo lla, I1leas
                          How old are you?

                    ---- ___,J..,3._ ---------                                                                                                  t
                                                                                                                                                ''
                                                                                                                                                'I'
                    3     What is thc extent of your cducation?                                                                                  •
                                                                                                                                                 •


                    Gal
                    2                                                                                           "
                                                                                                                                                 I'  I
                                                                                                                                                     ''I
                                                                                                                                                     I
                    4,    How many years of schooling have you completed?
                                                                                                                                                     '•
                                                                                                                                                     4



                                                      14%04.                                                                                          '
                                                                                                                                                      I
                                                                                                                                                         .
                                                                                                                                                      •
                    5.    Have you received a copy of the Indictment?

                         o            '%
                    6.    Are vou the person charged in that Indictment?                                                                                     .
                                                                                                                                                             •
                                 6f_                                                                                                                         '

                                                                                                                                                             ''
                                                                                                                                                             •

                                                                                             y-
                          NDANT'S ATTORNEY                               DEFEND~TS SIGNT~RE                                                                   .
                                                                                                                                                             t'

                                                                                                                                                              ''•
                                                                                                                                                                 I
                                                                                                                                                                 '
                                                                                                                                                                 '
                                                                                                                                                                 I'
                                                                                                                                                                  j
                                     <<    2L9£88£70£                                                                     ££9I 9l-z-0zo?                          I
        9/2 d NIH
                                    Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 5 of 18 PageID #: 900




•                                                                                                            Pg1)0t 1$   2/16/2$24 11.14 AM
                                        re: 06724rt tA6.c41             A; (04] 4$-$72


    <




                    7,      Do you know and understand that you have the right to consult with a lawyer bcfore
            entering a pica?




                    8.     Do you know and understand that you may select and employ your own lawyer. or
            if you cannot afford a lawyer, one will be appointed




                    9.      Do you know and understand that you have been charged with a violation or
            violations of the 'es Virginie Code, Chapter 61, Article 5 Section 17(), and Chapter 17B, Article
            4. Section 3()?




                    10.    Do you understand each and cvery clement of the crime or crimes to which you arc
            presently pleading? LIST ELEMENTS

                   I)     You are the defendant?



                   2)                                                                                                                         •


                                                                                                                                              :
                                                                                                                                              •
                                                                                                                                              <

                                                                                                                                              .
                                                                                                                                              <




                                                                                                                                                  .
                                                                                                                                                  •




                                                                                                                                                  •       <
                                                                                                                                                          •
                                                                          DEFENDANT'S SIGNATURE                                                   •       •
                   BEFENDANT'S ATTORNEY
                                                                                                                                                  '
                                                                                                                                                  l
                                                                                                                                                  <
                                                                                                                                                  t
                                                                                                                                                  t

                                                                                                                                                  •'
                                                                                                                                                  t   '
        9/£ d ±H                      <<     229£9£0£                                  du                                 £:9 9-2l-0202               ;
                                                                                                                                                      I
                                             Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 6 of 18 PageID #: 901




'
                                                                                                                      te: 4 0116   12/160202 1114 AM


    '




                     ,o
                    12,          Have you ever been treated at any time for any mental illness?

                                                        issr -'--------------
                                                                                                                                                                         '•
                                                                                                                                                                         •
                                                                                                                                                                         •
                    If yes. explain.                                                                                                                                      •


                                                                                                  .hi Si_                  6es.,
                         •       Hav you           r   been addicted to or hooked on drgs?

                   4sa
                   has
                   fret'+xeul,,sud.ks.
                   .e(elk
                    f yes. explain.




                    t4,    As you answer these questions arc you under the influence of any drugs or alcohol
            ar other stimulants?


            2
                             •      lain.,              e
                                                                        £{i
                                                                         t4 • ,
                     ¢                         sg
                                                <;
                                                                                -                       4,
                                                                                                        v-
                                                                                                                                   oe
                                                                                                                                   &d' nd        e
                                                                                                                                                       •
                                                                                                                                                       '•
                                                                                                                                                       •
                   is.           ve,3e in.mane worms                                                                  roro hie                         +
                                                                                                                                                       •

                                                                                                                                                        •
                                                                                                                                                        '
                   If yes, explain.                                                                                                                         '
                                                                                                                                                            •



                   /722HG.                                                                                                                                  :


                   l6.    If you have a lawyer, have you discussed with him every fact or circumstance which
            would have any bearing upon your guilty or innocence, that is, have you told your lawyer
            everything you know about this case?

                   --·�½:. . . _:-(�-------·
                                                                                                                                                                •
                                                                                      ,.•

                                                                                    DEFENDANT'S SIGNA                        E

                                                                                                                                                                '
                                                                                                                                                                '
                                                                                                                                                                '

                                                                                                                                                                ••
                                                                                                                                                                '•
                                                                                                                                                                !
                                                                                                                                                                    ••
                                                                                                                                                                    •
                                                                                               d4u                                 £:9 9-2I-020?
        9\/ d HH                               << 229£88£0£                                                                                                     I
                                                 Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 7 of 18 PageID #: 902




•
    rem; #ates L Orte, PI   $Ar,   11646$347%        f $04472@&ft.¢om                Far: (4) 24$.07                      P4!$411$   1211478 1i4AM




                           7,      Do you know and understand that the decision to plead Guilty must be made by
                   you alone, regardless of what your lawyer might have told yo, and that you must accept the full
                   responsibility of your decision?



                                8,       Ware you promised anything in exchange for your Plea of Guilty?

                                      nl,, r!«         ihas lshl, eds ,eek
                                19,     Did you sign the plea agreement freely and voluntarily'?

                                ___¼-LI<,. s"-----------
                                20.     Do you understand all of the terms of the plea agreement?




                                21,     Does the plea agreement accurately reflect all of the terms of your agreement with
                  the Sttc of West Virginia?

                                        %
                            22.         Were you promised anything in exchange for your Plea of Guilty other than what                               •
                  is in the plea agreement?                                                                                                          •

                                                                                                                                                     .
                                                                                                                                                     t



                                                                                                                                                     '
                          23,      Do you know and understand that this court will not be bound by any agreement or
                  recommendation by anyone which pertains to the sentence you will receive if you plead guilty in                                    '
                  this case, that the matter of sentencing is strictly for the court to decide, and that the court will not
                  be obl;g,u:d or

                            •
                                        i;  to give any effect whatcvcr 10 such recommendations'?



                          24.   Do you know and understand that you have s constitutional right to plead not
                  guilty; you cannot be compelled to plead Guilty, nor can you be compelled to give evidence
                  wains yoael7                  Y                                                                                                        .
                            --                   "-----------------                               •
                                                                                                      •
                                                                                                           •
                                                                                                                                                         •



                                                                                                                                                         •


                                           ANT'S ATTORNEY                              DEFENDANTS SIGNATURE
                                                                                                                                                         •
                                                                                                                                                         ,
                                                                                                                                                         •
                                                                                                                                                         '
                                                                                                                                                             t


                                                                                                                                                             I'
                                                    <<   229£88£0£                                    d4                                                     I'
         9\/ d 8±H
                                          Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 8 of 18 PageID #: 903                                 •




    •
'
                                             r4 304#441r¢tax.cm              $e ($04) 4$-2472




                                                                                                                                                         •
                                                                                                                                                         •
                                                                                                                                                         '


                        25.    Do you know and understand that you have a constitutional rigl to a public trial,
                 without unreasonable delay, by a jury of twelve qualified persons in circuit court?
                                 %,                                                                 .-

                       26.     Do you know and understand that, at a trial before a jury, you could not be
                 compelled to testify or give any evidence or answer any questions, and that you could remain
                 mirey siem,
                                 6S
                        27,      Do you know and understand that you have the constitutional right, at such a trial.
                 o confront the witnesses against you, and to be confronted by them, and to cross-examine and
                 question all witnesses testifying against you, on behalf of the State?
                             Y,
                         ·---'-=�-------------
                         28.    Do you know and understand that you havc a night to hsve witnesses in your favor
                 compelled to attend court and testify and be questioned by you or your lawyer on your behalf?



                                                                                                                                       I
                                                                                                                                       I
                         29.     Do you know and understand that before you could be found guilty at such trial,
                 the State of West Virginia would be required to prove to the satisfaction of the Judge or cach                        +
                 member of the jury, beyond a reasonable doubt, that you are guilty of each and every element of                       '.
                 the crime or crimes charged in the Indictmnent?                                                                       '
        •                                                                                                                               '
                                                                                                                                        '
                                                                                                                                        •
                                                                                                                                        •
                                                                                                                                        •




                        30.      Do you know and understand that if you re found to be guilty in the circuit court,
                 yo huve the right to appcal your conviction to the Supreme Court of Appeals of this State to
                 determine if there arc any errors of law in your trial?                                                                   '


                                    -                                                                                                       •
                                                                                                                                            I
                                                                                                                                            •


                                                                                                                                            '
                                                                                                                                            •

                                                              -                                                                             '•


                                  ANT'S ATTORNEY                                           DEFENDANT'S SIGNATURE

                                                                                                                                               '
                                                                                                                                               !'•
                                                                                                                                                t


            9\/9 4 ¥3H                      << 229£98£0£                                    d4u                        g£:9 9-2-0202
                                                                                                                                                I
                                               Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 9 of 18 PageID #: 904




•
    from #or L.dew 4¢«,l AA€. 12(4$$72%            Te; 044847trctAt.com            Fan (044\ 34$.$72

           •




                                                                                                                                            '
                           l,      Do you know and understand tbat you have a right to move this count to suppress
                   any illegally obtained evidence including statements made by you and thot, in the cvent this court
                   suct3ins thes mctions sue} evidence could otbe usedagis! you at the ta

                                                 '---------------·-
                           32.     Do you know and understand that by pleading guilty you waive al! of these
                   provisions of the law and constitutional nights available to you, that you will be convicted of this
                   crime, and that you will be subject to the maximum scntencc provided by law upon your Plea of
                   Guilty olone, without further proceedings?

                                            M.
                           33.        Are you satisfied with the services your lawyer has given you in this case?

                           __¼='------------
                           34.        Knowing and understanding all of these things, do you still desire to plead Guilty?

                                         yfr.J�-----------
                           35.        To what crime?                                                                        •
                                                                                                                            '
                                                                                                                            •
                                                                                                                            •
                                 L,                                                    ·
                          -6_
                           3 .                                    r_-_o_wn_u.._w_i_•n _ .
                                                                                               -1At -:�-.I�-----
                                                                                                                            ;

                           37.        Do you believe yourself to be guilty?
                                                                                                                            •

                                                                                                                                •




                                                                                                                                •

                                                                                                                                ''••
                                                                                                                                •
                                                                                                                                ••
                                                                                                                                 •
                                                                                                                                 •


                                                   TTORNEY                            DEFENDA, 'T'S SIGNATURE                    '
                                                                                                                                 £


                                                                                                                                    •




                                                                                                                                    •
                                                                                                                                    ''
                                                                                                                                    •
                                                                                                                                     '
                                                                                                                                    I   •
                                                                                                                                       ••
                                                                                                                                       I
                                                 << 229£8£70£                                    dju                                    i
         9/L d       3H
                            Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 10 of 18 PageID #: 905




                                                                                                          Pu«: 4 0r14         12/16/242 11.14 AM




              Now, having been duly swor in the presence of the Judge, I do solemnly swear that the
       answers ar true and correct.

                                                                           '
                                                                                                            --·
                                                DEFENDANT




       STATE OF WEST VIRGINIA,

       COUNTY OF KANAWHA, to-wit:

            Taken.    subscribed      and      $WOnI        to before the undersigned                             authority      by
       William Allen Means
                                                     in the Country aforesaid                  t,         17th
                                                                                                                        day of
       December
      -                                     .20


                                                                                                                                                              •

                                                        ccrr cEvEUvctea
                                                                                                                                                              •
                                                                                                                                                              ,
                                                                                                                                                              '
                                                                                                                                                              ,
                                                                                                                                                              '.,
                                                                        Judge                                                                                 i,




                                                                                                                                                         i
                                                                                                                                                         ,
                                                                                                                                                         ,
                                                                                                                                                         .,




                                                                                                                                                        ,
                                                                                                                                                        ,,'
                                                                                                                                                         ,
                                                                                                                                                        t

                                                                                                                                                        ,
                                                                                                                                                        ,

                                                                                                                                                    t

                                                                                                                                                    '
                                                                                                                                                    ,

                                                                                                                                                   'I
                                                                                                                                                    ,


                                                                                                                                                   '
                                                                                                                                                   ,,

                                                                                                                                                   '
                                                                                                                                                   ,




                                                                                                                                                   I,
9\/8 d ±H
                                                                                                                                                   'I
                           << 249£98£0£                                    d4u                                                                     !
                                                                                                                                                   '
                                        Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 11 of 18 PageID #: 906



                                                                                                                                                                       I
•   •   �
                                                                                                                                                                       i

    m fart Lr 0ti44, P fr 104891267%           r6: 344ls447@tt.cm            fr. (04] 26 472                      age dot1%   in144220 1.14 A




                          IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGIt._
                                                                                                                        he        @
                                                                                                                                                                           !
                                                                                                                              ,       o
                                                                                                                              %5%,
                 STATE OF WEST VIRGINIA
                                                                                                                               e2         e
                                                                                                                                           ·?
                 v,                                                   Case No. 20-F-277 Count Four:
                                                                                    20-M.104 Count Three
                                                                                                                                  8             '
                                                                      (Judge Louis H. Bloom)

                 WILLIAM ALLEN MEANS

                                         RIGHTS WAIVED BY PLEAS OF GUILTY
                                                 (Please initial in the spaces provided)


                        l"             Right to plcad not guilty or sund mute;
                                                                                                                                                                               ,
                        t:Mf"i         Right to jury trial;
                                                                                                                                                                       '
                                                                                                                                                                               '




                       8m              Jury of twelve (12) qualified citizens of Kanawha County;:                                                                              '

                        /A             Trial in public

                       leM             Input in jury selection;

                        T              Right to remain silent;
                                                                                                                                                    '
                                                                                                                                                    .,
                                                                                                                                                    ''


                        .lktt          Right to testify;                                                                                            4

                                                                                                                                                    ''.
                       (A              Right to compel witnesses to appear and testify to                                                             '''
                                                                                                                                                         ''
                           t           and to present evidence;

                        lMeM
                                                                                                                                                         '
                                                                                                                                                         '
                                       Right to cross-cxamine witnesses for the State;                                                                   '.


                        %#             Right to confront witnesses for the State;
                                                                                                                                                         '                         'I
                                       Right to counsel throughout trial and appeal;
                                                                                                                                                         i
                                                                                                                                                            l                      t
                                       Right   to appeal errors made at trial;                                                                              ',                      I
                                                                                                                                                              ''                    ,
                                       Proof beyond reasonable doubt;                                                                                         i
                                                                                                                                                            '                           ''1
                                       Unanimous jury verdict;                                                                                                                             I
                                                                                                                                                              .
                                                                                                                                                              !
                                                                                                                                                                                          ,
                                       Right to move to suppress illegally obtained                                                                           '
                                                                                                                                                              '
                                                                                                                                                              '
                                                                                                                                                              ''
                                                                                                                                                               'I
                                                                                                                                                                   i
                                                                                                                                                                   I
                                                                                                                                                                   '
        9\/6 d iH                          << 229£9£70£                                    d40                                 9£:9 9-2-0202
                                                                                                                                                                   I
                                      Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 12 of 18 PageID #: 907


•   •
    roe. fort   w 0tis, i fa 14447$
                                              Te: 0484)42r¢tux.&et            far (3041 88-472
                                                                                                                       PA: I at16       12/14/020 1114 AM




                                      evidence and statements made by Defendant:                                                                            •


                                      Conviction without further procecdings;                       ,
                                                                                                                   +                                        ,
                                                                                                    +
                                                                                                           •   +




                                                                                                        f/                          .
                                                                                              ANT


                                                                                     (
                                                                               DATE                                     -

                                                                                          EL FOR DEFENDANT



                                                                             DATE




                                                                                                                                                            •
                                                                                                                                                            '
                                                                                                                                                            i
                                                                                                                                                            '
                                                                                                                                                            '


                                                                                                                                                            ,




    9/0l d NIH                        << 29£88£70£
                                       Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 13 of 18 PageID #: 908

4
    '
        '                                                                                                                iI

                        IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA


              STATE OF WEST VIRGINIA
                                                                                                                         '
                                                                                                                         •
                                                                                                                         I
              v,                                                      Case No. 20-F-277 Count Four:
                                                                               20-M-104 Count Three
                                                                      (Judge Louis H. Bloom)

             WILLIAM ALLEN MEANS


                           ATTORNEY'S STATEMENT IN SUPPORT OF PLEAS OF GUILTY


                     I.      Were you appointed by the Court to represent this defendant or are you privately            l

             retained?




                    2.       Have you had an ample opportunity to prepare any possible defenses for your
                             client?


                                                                                                                     I

                    3.       Have you met with your client concerning this case and discussed all possible
            defenses?




                   4.       Have you explained to the defendant every element of the charge contained this

            Indictment'!




                   5.      Have you explained to your client the Constitutional Right to a trial by jury and
            other Constitutional Rights which are surrendered by this Plea of Guilty?

                           Y,                                                                                            i
                                      Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 14 of 18 PageID #: 909

+   ,

        •




                     6.      Have you explained to your client the consequences of entering a Plea of Guilty?


                                                g

                     7,      In your opinion, does your client understand each and every element of the crime
             to which this guilty plea is offered?

                                      Y
                     8.     Have you made an investigation of the charge concerning your client?
                                          Y,

                     9.     In your opinion, is there admissible evidence available to the State and disclosed to
             you in the case which is sufficient to support a guilty verdict for which the plea is offered, or an
             included greater offense?

                                      '%                                                                            i




                     I0.     Have you discussed with your client the contents of the discovery provided by the
            State in this case?




                     H.    Have you gone over with your client the questions which have been answered in
            the "Defendant's Statement in Support of Plea of Guilty"?
                                    ,
                    12.    Did your client write the answers to the questions on that fomm?

                           A'o

                   13.     If not, did you write the answers and did you write accurately the answers given to
            you by your client?

                                ¼J
                                  Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 15 of 18 PageID #: 910

•   •




               I4.      Has your client re-read the questions and answers after the completion of the
        answers?




                I 5.    Has there been a plea agreement reached?                                                     !

                                  %
                16.      If answer to above is yes, has that agreement been reduced to writing in its entirety
        and filed in this case?
                                  �




                17.    In your opinion, based upon your personal observations, was your client under the
        influence of any drugs or stimulants at the time of making the answers to those questions?                   '
                                                                                                                     ''
                              t
                         tit      1$

    9'esc                         'E'
                                  (
               18.     ls your client's plea being entered as a binding plea upon this Court?

               -- YES                               Vo

                                                                               L FOR DEFENDANT


                                                               DATE
                                                                     -l                  -a           O




                                                                                                                 •
                                                                                                                                                         f
                        Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 16 of 18 PageID #: 911




                               T: 20484367rfx.cm               FAr: (204) 288-1672                    Page: 1t at16    ta/16/2014 11.14 AM




                                                                                                                           222
                                                                                                       VIRGIN'k,g,
          IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST
                                                                                                                  "%%,
 STATE OF WEST VIRGINIA
                                                                                                                        e;g
                                                                                                                         5%%,
                                                                                                                            <
                                                                                                                                   o?
                                                                                                                                     z,
                                                                                                                            %ge,
                                                                                                                               2             e?,
                                                       Case No.          20-F-277 Count Four
                                                                                                                                 8a
                                                                                                                                  z
 WILLIAM ALLEN MEANS


                                            PLEA OF GUILTY

        I, WILLIAM ALLEN MEANS, having been accused in an indictment retumed by the

September Term 2020 of the Grand Jury of the Circuit Court of Kanawha County of committing

the felony offense of Fleeing with Reckless Indifference to the Safety of Others, desire to enter a

plea of guilty to the felony offense of Fleeing with Reckless Indifference to the Safety of Other,                                                           l

a provable offense as contained in Court Four of said indictment

       Before being called upon to enter any plea in this case I fully understand the following:                                                   '
                                                                                                                                                   .•

                                                                                                                                                   •
                                                                                                                                                    .'
                                                                     •
                                                                                                                                                   ''
                                                                                                                                                    +
                                                                                                                                                    •
                                                                DANT                                                                               •
                                                                                                                                                   t
                                                                                                                                                     l
                                                                                                                                                   •'•
                                                                                                                                                   l
                                                                                                                                                   •
                                                                                                                                                   '


                                                                                                                                                   ••
                                                                                                                                                    •

                                                                                                                                                   !
                                                                                                                                                   i
                                                                                                                                                   '
                                                                                                                                                   '
                                                                                                                                                   •

                                           Page l of3 Pages                                                                                        'l
                                                                                                                                                   f

                                                                                                                                                   i•
                                                                                                                                                   j

                                                                         du
                         << 229£88£0£                                                                                 9£:9 9-2-0202
                                                                                                                                                   I
                                Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 17 of 18 PageID #: 912


                                                                                                                                                                 '
                                                                                                                                                                 •




                                       '6; 32048972rt.damn             FA: (04) 18$.$g72                      Pap: 11 01 16    12/16/2024 1114 AM




                 That ! have the right to hire a lawyer of my choice and that if I cannot afford to hire
                   lawyer, the Court will appoint a lawyer qualified in the handling of criminal
                 matters to defend me without cost;

                That [ have a right to consult with my lawyer and have him advise me and prepare
                a defense:

                That if I plcad nor guilty, I would receive a public trial by an impartial jury of twelve
                (I2) persons. but by plcading guilty I would not receive such a trial;

                That I have the right to remain silent during all proceedings;

                That t have a right to confront my accusers and cross-examine therm;

               That ] have a right to testify in my own defense and to present witnesses in my own
               defense:;

               That in the event I am convicted by a jury, I have the right to petition for an appcal
               of said conviction for any errors of law;

               That I have the right to move the Court to suppress illegally obtained evidence and
               illegally obtained confessions. if any; and,

              That I have the right to challenge in the trial court and on appeal all pre-trial
              proceedings. but by pleading guilty I would waive all pre-trial defects whh regard
              to, among others, my arrest, the gathering of evidence and prior confessions ss well
              as, all non-jurisdictional defects in this criminal procceding.
                                                                                                                                                            '.
                                                                                                                                                            •
              Having read and understood my foregoing rights and further understanding that any plea
                                                                                                                                                         t
       bargaining which appcars in the record of this case is not binding upon the Court with respect to
                                                                                                                                                         ''
                                                                                                                                                         •
      punishment or probation and understanding that in the event I should plead guilty                                                                  •


                                                                                                                                                         •

                                                                                                                                                        •
                                                                                                                                                        '
                                                                            '                                                                           'i
                                                                                                                                                        •
                                                                    NDANT
                                                                                                                                                        '•
                                                                                                                                                        •

                                                                                                                                                        '•

                                                                                                                                                     .
                                                                                                                                                     '
                                                                                                                                                    •
                                                  Page2 of 3 Pages                                                                                  I

                                                                                                                                                    I
                                                                                                                                                    i
                                                                                                                                                    t•
                                                                                                                                                    ''
9/?l d ¥HH                      << 249£88£0£                                    d4u                                           9£:9 9l-2-0202        I
                                                                                                                                                    I
                               Case 2:20-cv-00561 Document 89-9 Filed 07/08/21 Page 18 of 18 PageID #: 913



  •




       to the felony offense of Fleeing with Reckless Indifference to the Safety of Others, that I could be

       sentenced to a state correctional facility for not loss than one (l) nor more than five (5) ycars and

       a fine not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000), it

      is still my intention and desire to enter a plea of guilty

              Therefore, in the presence of W. Jesse Forbes, my counsel, who has, to my total

      satisfaction, represented and advised me in this case and who hss fully explained the nature and

      meaning of the charges contained in the indictment against me and having received a copy of the

      indictment before being called upon to plead, I hereby enter s plea of guilty to the felony offense

      of Fleeing with Reckless Indifference to the Safety of Others, a provable offense as contained ie

      Count Four of said indictment.
                                                                                         y                         I
                                                                              - -I
                                                           DEFENDANT



                                                                                                               •
      WITNESSES:

                                                                                                               •




                                                  Page 3J of 3 Pages




9/£ d iH                       <<    229£88£70£                                du
